Citation Nr: 1000782	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  08-37 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a nervous condition 
(also claimed as a nerve condition).

2.  Entitlement to service connection for a hip condition.

3.  Entitlement to service connection for a shoulder 
condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1973 to September 
1973.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 RO decision, which 
denied claims for service connection for a nerve condition, a 
hip condition, and a shoulder condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a nervous condition, a hip condition, and a shoulder 
condition.  On December 4, 2008, the Veteran submitted a VA 
Form 9 Appeal with regard to these issues.  This VA Form 9 
Appeal reflected that the Veteran was requesting a hearing 
before a member of the Board in Washington, D.C.  On December 
5, 2008, the Veteran submitted a VA Form 9 Appeal indicating 
that he would like a hearing before a member of the Board at 
a local VA office.  The Veteran was notified through a 
September 11, 2009 letter that he was scheduled for hearing 
before a member of the Board in Washington D.C. for January 
11, 2010.  In a statement dated in October 2009, the Veteran 
indicated that he would be unable to attend a Central Office 
hearing in Washington, D.C. and would like to be scheduled 
for a videoconference hearing instead.  Therefore, these 
issues must be remanded in order to afford the Veteran his 
requested videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a 
videoconference hearing.  Provide him 
and his representative reasonable 
advance notice of the date, time, and 
location of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


